        Case 2:17-cv-01098-JNP-PMW Document 95 Filed 04/22/19 Page 1 of 1




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                    CENTRAL DIVISION


 ZOOBUH, INC., a Utah corporation                    ORDER GRANTING MOTION TO
                                                         ISSUE SEALED WRIT
         Plaintiff,
                                                      Case No.: 2:17-cv-01098-JNP-PMW
 vs.

 SAVICOM, INC., et al.                                   District Judge Jill N. Parrish

         Defendants.                               Chief Magistrate Judge Paul M. Warner


        This matter came before the court on Plaintiff’s Motion to Issue Sealed Writ. Based on

the argument and evidence submitted to the court, and good cause appearing, the court GRANTS

the Motion to Issue Sealed Writ.

        IT IS SO ORDERED.

        DATED this 22nd day of April, 2019.

                                            BY THE COURT




                                            PAUL M. WARNER
                                            Chief United States Magistrate Judge
